     Case 2:16-cv-03060 Document 55 Filed 01/22/19 Page 1 of 1 PageID #: 542




                                                          FILED: January 22, 2019


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                               ___________________

                                    No. 18-1592
                                  (2:16-cv-03060)
                               ___________________

SANITARY BOARD OF THE CITY OF CHARLESTON, WEST VIRGINIA

              Plaintiff - Appellant

v.

ANDREW WHEELER, Acting Administrator of the United States Environmental
Protection Agency; UNITED STATES ENVIRONMENTAL PROTECTION
AGENCY

              Defendants - Appellees

                               ___________________

                                    ORDER
                               ___________________

       Upon consideration of submissions relative to the motion to submit case on

the briefs or, alternatively, to stay oral argument because of the lapse in

appropriations, the court denies the motion.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk
